Citation Nr: 0833261	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-41 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 22, 
2004, for the granting of a 20 percent disability evaluation 
for status post graham patch for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to 
November 2000.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of April 2005, by the Milwaukee, 
Wisconsin, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which granted a 20 percent disability 
evaluation for the veteran's previously service-connected 
duodenal ulcer disability.  The veteran has appealed the 
effective date that has been assigned.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  Service connection for a duodenal ulcer disability was 
granted via a rating action of November 2000.  A 
noncompensable evaluation was assigned; the effective date 
was determined to be November 10, 2000 - the day after the 
veteran was released from active military service.  

3.  The veteran submitted a claim for an increased evaluation 
on November 22, 2004.  

4.  A 20 percent disability evaluation for a duodenal ulcer 
condition was awarded, effective November 22, 2004 - the date 
of his claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 22, 
2004, for the award of a 20 percent disability rating for a 
duodenal ulcer disability have not been met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in a January 2005 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
letter did not, per se, inform the veteran of what was 
required to substantiate his claim for an earlier effective 
date.  However, VA is not required to provide separate notice 
under 38 U.S.C.A. § 5103(a) with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (cited 
at 69 Fed. Reg. 25,180 (2004)); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Nevertheless, additional information 
was provided to the veteran via the statement of the case 
that was issued in November 2005.  The appellant was also 
asked to submit evidence and/or information in his possession 
to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
earlier effective for the granting of a 20 percent disability 
evaluation for his duodenal ulcer condition.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issues now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with Dingess-type notice in the 
statement of the case that was sent to him in November 2005.  
In this document, the assignment of effective dates was 
specifically discussed.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing earlier effective date claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The record indicates that the veteran was discharged from the 
US Army in November 2000.  While he was still on active duty, 
the veteran completed and submitted a claim for VA 
compensation benefits.  The record indicates that the veteran 
underwent a VA General Medical Examination in July 2000.  The 
results of that examination are of record.  Prior to the 
exam, the veteran complained of "cramping" when he drank 
orange juice or soda, and he further stated that when he had 
cramps, he used an over-the-counter medicine to combat the 
symptoms.  Upon completion of the examination, the examiner 
noted that the veteran occasionally suffered from dyspepsia 
as a result of the duodenal ulcer.  However, no other 
symptoms were noted in the examination report.  

Service connection was subsequently granted for status post 
graham patch for duodenal ulcers.  The date of the rating 
action was November 21, 2000.  A noncompensable evaluation 
was awarded; the effective date was determined to be November 
10, 2000 - the day after the veteran was released from active 
duty.  The veteran was notified of that decision and he did 
not appeal the assignment of the noncompensable rating.  

The RO did not receive any type of indication that the 
veteran was in disagreement with the noncompensable rating 
assigned until November 22, 2004.  On that date, the veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals.  
The veteran, on that form, wrote that he was in disagreement 
with the rating assigned for his duodenal ulcer condition.  
Subsequent to receiving that notification, the RO responded 
with a letter to the veteran.  That letter was dated January 
20, 2005.  In that letter, the RO informed the veteran that 
the filing of the VA Form 9 could not be accepted as a notice 
of disagreement with respect to the original rating decision 
since the filing of the disagreement was not timely.  
Instead, the RO informed the veteran that it would consider 
the filing of the VA Form 9 as a "new claim for an increased 
evaluation".  

The veteran then underwent a VA Stomach, Duodenum, and 
Peritoneal Adhesions Exam in February 2005.  Prior to the 
exam, the veteran complained of suffering from heartburn and 
nausea two to three times per month.  He stated that he took 
over-the-counter medications for the treatment of the 
symptoms.  He denied suffering from anorexia, sweating, 
diarrhea, and postprandial flushing.  He further stated that 
he did not experience fatigue, blood in the stools, black 
stools, or hematemesis.  Upon completion of the physical 
exam, the doctor wrote that the veteran was suffering from 
minimal symptoms.  

The above results were forwarded to the RO, which, in turn, 
granted a 20 percent disability rating for the veteran's 
duodenal ulcer condition.  The effective date was determined 
to be November 22, 2004 - the day in which the veteran's 
claim for benefits was received by the RO.  The veteran was 
notified of this decision and he has appealed the assignment 
of November 22, 2004, as the effective date.  He maintains 
that the effective date should be the day after he was 
released from service, or November 10, 2000.  He further 
contends that since being released from service, he has 
experienced the same type of symptoms for which he is now 
receiving a 20 percent disability rating.  The RO has denied 
his request for an earlier effective date and he has appealed 
to the Board for review.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2007).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2007).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  Regulations provide that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2007).  Thus, the date of an award 
based upon an original claim or a claim to reopen a final 
adjudication can be no earlier than the date of receipt of 
the application for the award in question.  38 C.F.R. § 3.400 
(2007).  Benefits are generally awarded based on the "date 
of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2007).  Unless specifically provided, such determination is 
made on the basis of the facts found.  38 C.F.R. § 3.400(a) 
(2007).  Although an exception allowing the effective date to 
extend back to the date of the veteran's separation from 
service exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, that exception is inapplicable to this case, since 
the veteran filed his original claim for benefits in 2000 and 
he did not apply for an increased evaluation until 2004 - 
four years after he was released from active duty.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2007).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2007).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2007), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (2007), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1) (2007), an informal 
claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. § 
3.157(b)(2), (3) (2007), an informal claim for increase will 
be initiated upon receipt of evidence from a private 
physician or layman or from state and other institutions.  
See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(holding that a VA examination report constituted an informal 
claim for a TDIU).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(1)-(2) (2007); Harper v. Brown, 
10 Vet. App. 125 (1997).  In Harper, it was noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  Id.  The Court in Harper further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (2007).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2007).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2007).

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7305 (2007).  Diagnostic Code 7305, relating to duodenal 
ulcers, provides that, moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  Mild ulcer 
disease with recurring symptoms once or twice yearly warrants 
a 10 percent rating.  

The Board finds no basis for assigning a compensable 
evaluation for any period prior to the veteran's request for 
an increased evaluation.  The VA medical examination 
conducted in conjunction with the initial claim reflects a 
duodenal ulcer condition that was nonproductive of symptoms.  
The medical records from November 2000 to November 2004 do 
not show complaints involving the duodenal ulcer.  Instead, 
they reveal complaints involving the veteran's back and feet, 
along with a skin condition.  

Therefore, it is the conclusion of the Board that the 
veteran's duodenal ulcer condition was not producing symptoms 
and manifestations that would have resulted in a compensable 
evaluation prior to November 22, 2004.  Therefore, the Board 
concludes that it was not factually ascertainable prior to 
November 22, 2004, the date that the RO received the 
veteran's claim for an increased evaluation, that the 
criteria for a compensable evaluation for a duodenal ulcer 
condition, under 38 C.F.R. Part 4, Diagnostic Code 7305 
(2007), had been met.  For the reasons stated above, 
entitlement to an effective date earlier than November 22, 
2004, for the assignment of a 20 percent evaluation is not 
established.  38 C.F.R. § 3.400(o)(2) (2007).  Although the 
undersigned is very sympathetic to the veteran's situation 
and his contention that he should have been granted a 
compensable evaluation prior to November 2004, the law 
concerning assignment of effective dates is clear and 
unambiguous.

The Board notes that in the statement of the case issued to 
the veteran in November 2005, the RO discussed clear and 
unmistakable error and its applicability to earlier effective 
date claims.  The Board points out that if an appellant 
wishes to obtain an effective date earlier than that assigned 
by the RO, he or she must file a timely appeal as to that 
determination.  Otherwise, the decision becomes final.  See 
38 C.F.R. § 20.1104 (2007).  In cases where an appellant 
seeks to reopen a claim for an earlier effective date that 
has become final, the Court has held that even if new and 
material evidence under 38 C.F.R. § 3.156 is submitted to 
reopen a claim, it cannot result in the assignment of an 
earlier effective date because an award may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2007); Lapier v. Brown, 5 Vet. App. 215 (1993).  Therefore, 
the only basis for challenging the effective date is a motion 
to revise the decision based on clear and unmistakable error.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this case, the veteran did not perfect an appeal to the 
November 21, 2000, RO decision assigning an effective date of 
November 10, 2000, for the granting of service connection and 
the assignment of a noncompensable evaluation for his 
duodenal ulcer condition.  He is therefore may not be 
entitled to a compensable evaluation, effective November 10, 
2000, in the absence of clear and unmistakable error.  See 
Lapier, 5 Vet. App. at 216-17.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error (clear and unmistakable error) requiring revision of a 
prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity. Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in November 2000, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran expresses disagreement with the assignment of a 
noncompensable evaluation and as such, how the RO evaluated 
the facts before it.  In accordance with Russell v. Principi, 
3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. App. 99 
(1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the Board 
finds that no valid claim of error as to this claim has been 
raised, and the claim is denied.

That is, it appears in this instance that the veteran is 
essentially requesting that the Board reevaluate the evidence 
and reach a different result than that concluded by the RO in 
November 2000.  However, although he clearly disagrees with 
how the facts were weighed and evaluated at the time of that 
decision, this is not tantamount to clear and unmistakable 
error.  See Russell, 3 Vet. App at 313.  The Board does not 
find that the statutory or regulatory provisions in effect at 
the time were incorrectly applied by the RO.  The failure to 
correctly apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the November 2000 rating 
decision that granted service connection for a duodenal ulcer 
and assigned a noncompensable evaluation was supported by 
evidence and was consistent with the law and regulations then 
in effect.  No error is found.  The Board thus concludes that 
this aspect of the November 2000 rating decision was not 
clearly and unmistakably erroneous and cannot be revised or 
reversed based on clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO (and the 
examiner) weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board would 
agree with the action of the RO and would dismiss the 
veteran's claim based on clear and unmistakable error.  


ORDER

Entitlement to an effective date earlier than November 22, 
2004, for the granting of a 20 percent disability rating for 
a duodenal ulcer disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


